DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-3, 5, 7-8, 10-17, and 19 have been amended.  Claims 1-20 are pending in the instant application.  

Priority
This application is a U.S. national phase application filed under 35 U.S.C. § 371 of International Application No. PCT/ EP2019/062556, filed May 16, 2019, designating the United States, which claims priority from French Patent Application No. 18/54.383, filed May 24, 2018.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement filed on 11/20/2020 has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to Amendment
The submission of claims by Applicants’ representative Alan E. Schiavelli on 09/15/2022 has been entered.

Response to Restriction Requirement
Applicant’s election with traverse of Group I (claim 1-18) drawn to a process for preparing an AFX-structure zeolite in the reply filed on 09/15/2022 is acknowledged.   Applicant traverses the restriction requirement due to lacking unity of invention on the ground that the subject application contains claims drawn only to combination only a product (an AFX-structure zeolite of claims 19 and 20) and a process specially adapted for the manufacture of said product (a process for preparing an AFX-structure zeolite of claims 1-18). Therefore, this application will be considered to have unity of invention according to 37 C.F.R. §1.475(b).   

Applicant’s argument is not persuasive because the claimed product of an AFX-structure zeolite of claim 19 of Group II fails to demonstrate a single general inventive concept over the prior art references cited the PCT search report such as WO2017/202495 (“the `495 publication”).  The `495 publication disclose AFX zeolite even though prepared by a different method. However, according to the MPEP2113(I), “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, Applicant’s claims indeed lack unity of invention.  The restriction requirement is maintained, and made FINAL.

Status of the Claims
	Claims 19 and 20 are withdrawn from further consideration by Examiner as being drawn to non-elected inventions under 37 CFR 1.142(b) due to the restriction requirement.  Claims 1-18 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claims 1, 5-6, 8-9, 11, 13, 16, and 17 contain the term “preferably”, which renders the claims indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2-4, 7, 10, 12, 14-15, and 18 depending on rejected claim 1 are rejected accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-18 are provionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of co-pending U.S. Patent Application No. 17/604,238 (“the `238 application”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claims 1-18 and claims 1-13 of the `238 application are drawn to an overlapped scope of a process for preparing an AFX-structure zeolite, wherein an FAU-structure zeolite having an SiO2 (FAU)/ Al2O3 (FAU) molar ratio of between 2.00 (limit included) and 6.00 (limit excluded) for Applicant’s claim 1, while claim 1 of the `238 application discloses a process for preparing an AFX-structure zeolite, wherein an FAU-structure zeolite having an SiO2 (FAU)/ Al2O3 (FAU) molar ratio of between 2.00 and 100. The processes are obvious each other.  
Since the present application has an earlier effective filing date than the effective filing date of the `238 application, this provional ODP rejection will be withdrawn if the other pending rejection is overcome.  

Conclusions
Claims 1-18 are rejected.
Claims 19-20 are withdrawn.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731